Title: To George Washington from William Heath, 10 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West Point November 10 1780
                        
                        I have not received any intelligence from the Northward, since I had the honor of writing you last. The
                            enclosed letter I apprehend is from General Bailey and probably contains an account of the late movements of the Enemy in
                            his quarter. The 1st and 5th New York Regiments embark’d with great expedition, and sail’d the night before last for
                            Albany, but as the Wind has been pretty fresh down the River Since, I fear they beat up slowly.
                        The Troops were yesterday fortunately relieved by the arrival of the Flour at Kings ferry—for which I am
                            under great obligations to your Excellency’s goodness. If any thing worthy of notice comes to hand from any quarter, it
                            shall be immediately communicated. There is said to be a very large quantity of Forage below the Lines. I intended in a
                            few days to have made a grand forage in that quarter—the matter has been mentioned to the Governor, and he has intimated
                            to the Majestrates to Lend their Aid to furnish Teams &c. This, I fear will give air of the design—should the
                            Enemy be disposed to counteract us, our numbers are so reduced that I shall not be able to afford so strong a covering
                            party as I intended.
                        The proposed forage is to be above White plains, in singsing and North Castle, and if
                            pursued will probably be the beginning of the next week. I have the honor to be with the greatest Respect Your
                            Excellency’s Most obedient Servt
                        
                            W. Heath
                        
                        
                            P.S. I have this moment received a Letter from Governor Clinton dated the 8th instant. I take the
                                liberty to inclose a Copy of two paragraphs. The Governor has also requested that Joshua Smith should be sent to the
                                Prison in Orange County, he will be sent there under proper guard immediately. In a Letter which I some days since
                                sent to General Clinton at Albany by Express, I requested him to give me the earliest intelligence of whatever might
                                happen in that quarter.
                        
                        
                            W.H.
                        
                     Enclosure
                                                
                            
                                
                                    8 November 1780
                                
                            

                            Extract of a Letter from Governor Clinton to Major General Heath dated Poughkeepsie
                                N.Y. 8 Nov. 1780
                            "The last accounts I have from the Northward, were dated on the 3d in the afternoon, when the Enemy were
                                Said to be at fort George, and advancing—their numbers about 1600. I will immediately on receipt of it, transmit you
                                any further intelligence I may receive from that quarter.
                            I am exceedingly sorry to hear that the Troops under your immediate command are again in want of Flour.
                            Our agent Colonel Hay is now to the Northward using every exertion for collecting in the quota of that
                                part of the State for the purpose of supplying the Troops in that quarter and furnishing a competent supply for the
                                Garrison of Fort Schuyler, which at present is not provided for longer than the first of January. When he returns to
                                this place which I expect daily, I will urge him to the utmost of his power to procure as much as possible for the
                                posts in The Highlands."
                        
                        
                    